NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ANTWUAN BROWN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-347
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 10, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.


Antwuan Brown, pro se.




PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and MORRIS, JJ., Concur.